Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 25, 2020

The Court of Appeals hereby passes the following order:

A21D0107. RASHIDA STROBER v. THOMAS HARRIS.

      On October 27, 2020, Rashida Strober filed this pro se application for
discretionary appeal, seeking to appeal the trial court’s August 27, 2020 order
dismissing a temporary protective order. We, however, lack jurisdiction.
      Because this action does not appear to have been brought under the Family
Violence Act,1 Strober appears to have a right of direct appeal because a party may
file a direct appeal from a protective order that was entered in an action brought under
the general stalking statute. See, e.g., Sinclair v. Daly, 295 Ga. App. 613 (672 SE2d
672) (2009) (reversing on direct appeal a stalking protective order entered under
OCGA § 16-5-94); Pilcher v. Stribling, 282 Ga. 166 (647 SE2d 8) (2007) (same).
      This Court ordinarily will grant an application for discretionary review of a
directly appealable order under OCGA § 5-6-35 (j). To fall within this general rule,
however, the application must be filed within 30 days of entry of the order or
judgment sought to be appealed. See OCGA § 5-6-35 (d), (j). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. See Boyle v. State, 190 Ga. App. 734, 734
(380 SE2d 57) (1989). Strober’s application is untimely, as it was filed 61 days after



      1
        A party must file an application for discretionary appeal to obtain review of
a protective order that was entered in an action brought under the Family Violence
Act, because such cases are domestic relations cases within the meaning of OCGA
§ 5-6-35 (a) (2). See Schmidt v. Schmidt, 270 Ga. 461, 461-462 (1) (510 SE2d 810)
(1999).
entry of the order she seeks to appeal. Accordingly, this application is hereby
DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       11/25/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.